Citation Nr: 1626032	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel







INTRODUCTION

The Veteran served on active duty from March 1975 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia on behalf of the RO in Montgomery, Alabama.

The record reflects that the Veteran initially requested a hearing before the Board, but that this request was withdrawn in November 2014.

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's thoracolumbar spine forward flexion has been greater than 30 degrees, favorable ankylosis of the entire thoracolumbar spine is not present, and the disability is not productive of incapacitating episodes having a total duration of at least 4 weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the low back disability claim, the record reflects the Veteran was provided all required notice in a letter sent in September 2009, prior to the initial adjudication of the claim.

The record also reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, and the Board finds the examination reports to be adequate for rating purposes.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula, an evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet.  App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of history, the RO granted service connection for the Veteran's low back disability in a July 1980 rating decision.  A noncompensable rating was assigned effective from March 1980, and a 10 rating was later assigned effective from June 1990.  In July 2009, the Veteran filed the current claim for an increased rating.  The RO assigned an increased 20 percent rating, effective July 20, 2009, in the November 2009 rating decision, which the Veteran appealed.

In September 2009, the Veteran underwent a VA spine examination to assess the severity of his service-connected low back disability.  He described a continued increase in his back pain since an in-service injury and reported that he now required the chronic use of a narcotic for pain control, which produced a fair response.  The Veteran endorsed symptoms of stiffness and decreased motion, but denied experiencing fatigue, weakness, spasms, leg or foot weakness, or any bladder or bowel problems.  He made no report of flare ups or incapacitating episodes.  The Veteran used a cane and a brace, and he stated he could walk more than 1/4 of a mile but less than a mile.  Veteran reportedly retired in January 2009 due to age or duration of work.  

The physical examination revealed that the Veteran had a normal posture and gait.  The examiner made no notation of abnormal spinal curvatures or evidence of spasms, guarding, or weakness.  Range of motion testing of the thoracolumbar spine revealed flexion from zero to 46 degrees, extension from zero to 16 degrees, left lateral flexion from zero to 21 degrees, right lateral flexion from zero to 16 degrees, left lateral rotation from zero to 19 degrees, and right lateral rotation from zero to 18 degrees.  The examiner noted objective evidence of pain with range of motion testing and repetitive use, but indicated there were no additional limitations in the Veteran's range of motion following three repetitions.  Motor examination findings were reported as 5/5 for the both lower extremities, with the exception of motor strength of 4/5 with right hip flexion and right knee extension.  The sensory examination was normal for the left lower extremity and hypoactive for the right leg.  Reflexes were hypoactive for the right knee and ankle, and were normal for the left lower extremity.  The examiner determined that the Veteran's degenerative disc disease of the lumbar spine had mild effects on his daily activities involving bathing, dressing, toileting, grooming, and shopping; moderate effects on his ability to perform chores and exercise; and did not affect his ability to feed himself.  

The Veteran described his low back symptomatology in numerous statements submitted in support of the claim.  On his June 2010 notice of disagreement, the Veteran stated that he had incapacitating episodes in that he spent one to three days in bed whenever his back "[gave] out."  He later indicated in a November 2011 written statement that he was unable to function without the use of pain medication, which affected his reaction time and his ability to drive.  The Veteran claimed that because of his medication, he had to leave his job as a supervisor, which required extensive travel.  He further stated that he experienced constant pain on a daily basis, that he was no longer able to spend time with family and friends or participate in leisure activities, and that he was no longer able to stand, walk, sit, or drive for long periods of time.   

An April 2015 VA back examination report includes the Veteran's description of moderate to severe back pain that was constant and radiated to his right leg and foot.  He reported having increased pain with walking, stooping, or bending, and he identified the functional impairments due to the disability as pain and lack of endurance with walking or bending.  He denied any other symptomatology or episodes of flare ups.  Prescription pain medication, laying in a supine position, and the occasional use of a back brace helped his symptoms.  The Veteran also used a cane.  On the physical examination of the thoracolumbar spine, the examiner noted the Veteran had localized tenderness and demonstrated guarding, which both resulted in an abnormal gait or abnormal spinal contour.  The Veteran demonstrated flexion from zero to 70 degrees, extension from zero to 15 degrees, right lateral flexion from zero to 30 degrees, left lateral flexion from zero to 20 degrees, and right and left lateral rotation from zero to 30 degrees.  The examiner noted the Veteran had pain with flexion and extension that caused functional loss.  Repetitive testing revealed flexion from zero to 60 degrees, and extension from zero to 10 degrees.  As determined by the examiner, pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with regards to repetitive use over time.  The spine was not ankylosed, and the Veteran did not have IVDS of the thoracolumbar spine.  Muscle strength, reflex, and sensory examinations were normal, with the exception of decreased sensation to light touch for the right thigh and knee.  The examination indicated moderate symptoms of radiculopathy for the right lower extremity and no radicular symptoms for left leg.  An associated X-ray showed degenerative changes and lower lumbar facet arthropathy.  The examiner stated that an opinion regarding the Veteran's functional limitations during flare ups was not feasible because such would rely on subjective data and would require speculation.  The examiner also determined that the low back disability impacted the Veteran's ability to work in that he would be unable to perform manual labor that involved lifting, bending, kneeling, or pushing; the examiner stated the Veteran may be able to perform sedentary work.  

After careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating higher than 20 percent for the service-connected low back disability.  As explained above, a higher rating for this disability requires thoracolumbar spine flexion to 30 degrees or less, ankylosis of the spine, or incapacitating episodes having a total duration of at least four weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  None of these criteria have been met in this case.  Throughout the period of the claim, the Veteran's forward flexion of the lumbar spine was no worse than 46 degrees, and there is no evidence of ankylosis of the thoracolumbar spine.  Thus, the evidence does not support the assignment of a higher rating based on a limitation of motion.  

Moreover, although the Veteran's claims to experience incapacitating episodes due to his low back, there is no medical evidence of doctor prescribed bed rest due to his lumbar spine disability.  Given this evidence, a rating higher than 40 percent is not warranted under the general rating formula or the formula for rating IVDS based on incapacitating episodes.

In reaching the above determination, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  The evidence documents the Veteran's complaints of back pain that increased and interfered with some of his daily activities.  Moreover, to the extent possible, the examiners identified the extent of limitation of motion due to all pertinent disability factors.  Thus, even accounting for the limitations of his lumbar spine range of motion due to factors such as pain, the Veteran's range of motion still exceeds that which is required for a disability rating in excess of 20 percent.

The Board has also considered whether separate ratings are warranted at any point during the appeal for any neurological impairment associated with the Veteran's low back disability.  In this regard, the Veteran has already been awarded a separate rating for radiculopathy of the right lower extremity as a neurological impairment associated with his low back.  Objective testing throughout period of the claim has not shown any neurological impairment in the left lower extremity, nor has the Veteran claimed to experience any such symptomatology.  The Veteran has denied experiencing bladder or bowel dysfunction and the objective evidence fails to show any other neurological conditions attributable to his low back disability.  Therefore, an additional separate ration for neurological impairment is not warranted.

In reaching the above determination, the Board recognizes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his written statements sent to VA and the arguments submitted by his representative.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that currently assigned under the rating schedule.

Consideration has also been given to assigning staged ratings in this case; however, as explained above, at no point during the period on appeal have the criteria for a higher rating been met.  Therefore, staged ratings are not warranted.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected low back disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, as the Veteran has not contended and the evidence does not suggest that his disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating higher than 20 percent for the low back disability is denied.





____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


